Citation Nr: 0528652	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for paraspinal muscle 
herniations of the lumbar area, status post surgical repair. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for acne vulgaris prior to August 30, 2001. 

3.  Entitlement to an initial disability rating in excess of 
30 percent for acne vulgaris on and after August 30, 2001. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from June 1990 to June 1994.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In April 2004, the issues as noted on the title 
page of this decision were remanded to the RO for additional 
development.  The case been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  There is no competent medical evidence of record showing 
that the veteran's paraspinal muscle herniations of the 
lumbar area are related to his active service.

3.  Prior to August 30, 2001, the veteran's skin disability 
was characterized by mild scaling, patchy erythema, and 
multiple follicular papules and pustules on his upper back. 

4.  As of August 30, 2001, the veteran's skin disability was 
characterized as involving 25 percent of his face and 20 
percent of his chest and sternum.    




CONCLUSIONS OF LAW

1.  Paraspinal muscle herniations of the lumbar area were not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for service connected acne vulgaris 
prior to August 30, 2001 have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.114, 3.321, 4.1-4.14, 4.40, 4.45, 4.118 Diagnostic Code 
7806 (2001, 2005).  

3.  The criteria for the assignment of a disability rating in 
excess of 30 percent for service-connected acne vulgaris as 
of August 30, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 
3.321, 4.1-4.14, 4.40, 4.45, 4.118 Diagnostic Code 7806 
(2001, 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  VA 
satisfied its duty to notify by means of an April 2004 letter 
submitted to the veteran from the Appeals Management Center 
(AMC).  Although the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Specifically, after the April 2004 letter was sent to the 
veteran he was given VA medical examinations in October 2004 
and November 2004, and afforded the opportunity to submit 
additional evidence and arguments in support of his claim.   
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

As the VA's duties under the VCAA have been complied with, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Paraspinal Muscle Herniations of the 
Lumbar Area

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

In this case, in a July 2001 rating decision, the RO declined 
to grant service connection for a claimed back disorder.  
Following an April 2004 Board remand for the development of 
additional evidence, the case is once again before the Board. 

Review of the veteran's service medical records reveal no 
diagnosis of or treatment for a back disorder. 

The post-service medical records include VA medical center 
(VAMC) records dated between October 2000 and February 2001.  
These records do not contain medical opinions that link the 
veteran's currently claimed back disorder to his active 
service.  

In a VA medical examination conducted in April 2001 the 
veteran denied radicular symptoms and denied bowel and 
bladder disfunction.  Physical examination of the back 
revealed 2 well-healed scars on the lateral sides of the 
midline.  They were mildly tender to palpation.  There was no 
muscle herniation noted.  The pertinent diagnosis was lumbar 
spine pain secondary to paraspinal muscle herniations, status 
post surgical repair.

VAMC records dated from December 2001 to April 2003 are also 
part of the record, but do not contain treatment notes 
linking the veteran's currently claimed back disorder to his 
active service. 

The veteran was also examined by the VA in November 2004.  At 
the examination, the veteran indicated that he injured his 
back in service during a 1991 training exercise during which 
he experienced a minor degree of hyperextension.  After his 
injury the veteran claimed that lumps were seen on his back.  
These lumps were initially attributed to lipomas, but were 
subsequently diagnosed as muscle herniations and repaired in 
1998 and 1999.  The examiner indicated that an overview of 
the veteran's c-file revealed no documentation of a back 
injury during his time of military service.  The examiner 
also indicated that the veteran ambulated with a normal gait, 
used no ambulatory aids and was not wearing a back brace.  
Range of motion of the veteran's cervical spine was measured 
and found flexion from 0 to 45 degrees (normal 45 degrees), 
extension from 0 to 45 degrees (normal 45 degrees), left and 
right lateral bending 0 to 45 degrees bilaterally (normal 45 
degrees), and rotation 0 to 80 degrees bilaterally (normal 80 
degrees).  Range of motion of the veteran's lumbar spine was 
measured and found flexion from 0 to 80 degrees (normal 90 
degrees), extension from 0 to 30 degrees (normal 30 degrees), 
left and right lateral bending 0 to 30 degrees bilaterally 
(normal 30 degrees), and rotation 0 to 30 degrees bilaterally 
(normal 30 degrees).  The veteran's back was mildly tender to 
palpation, but no evidence of muscular herniations or other 
subcutaneous abnormalities was found.  The veteran had +2 
reflexes in both knees and ankles, a negative Babinski sign, 
and negative straight leg raising tests.  The veteran was 
also able to toe walk and heel walk without difficulty, and 
sensation was grossly intact in his bilateral lower 
extremities.   X-rays of the veteran's back from April 2001 
and from October 2004 were also reviewed.  These x-rays 
showed mild degenerative changes with no significant interval 
changes between the two x-rays.  The examiner indicated that 
the veteran had low back pain secondary to muscle 
herniations.  However, the examiner was unable to find any 
documentation for the veteran being treated for back injuries 
while he was in service.  As well, the examiner indicated 
that the mechanism which led to the veteran's claimed back 
injury in service would have been unlikely to cause traumatic 
herniation of his paraspinal musculature.  In the opinion of 
the examiner, it was as likely as not that the veteran's 
muscle herniation were not directly related to his military 
service because there is no record of an injury in service 
that would have been significant enough to cause muscle 
herniations in his lower back. 
 
No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file. 

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
back disorder.  As noted above, the veteran was not treated 
for or diagnosed with a back disorder during his active 
service.  As well, the veteran has not been treated for or 
diagnosed with a back disorder within a year following his 
discharge from active service.  The VA medical examination 
performed in November 2004 indicated that the veteran had 
chronic low back pain but otherwise normal range of motion in 
his back.  In the examiner's opinion there was no 
relationship between the veteran's current back pain and his 
active service.  As well, no other objective medical evidence 
in the record establishes a relationship between the 
veteran's claimed back disorder and his active service.  
Therefore, based on the objective medical evidence of record, 
the veteran's claim for service connection for a back 
disorder is denied. 

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for 
paraspinal muscle herniations of the lumbar area, post 
surgical repair, is denied.  The application of the 
reasonable doubt doctrine is, therefore, not warranted in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).

An Increased Evaluation for Acne Vulgaris

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

In this case, in a July 2001 rating decision, the veteran was 
granted service connection for acne vulgaris, and was 
assigned a noncompensable disability rating under Diagnostic 
Code 7806, effective July 24, 2000.  In a subsequent rating 
decision dated in May 2003 the veteran's disability 
evaluation was increased to 10 percent also effective July 
24, 2000.  Finally, in a rating decision dated in February 
2005, the veteran's disability evaluation was increased to 30 
percent effective August 30, 2001.  The RO noted that the 
effective date of August 30, 2001, was assigned one year 
prior to the date of the change in the rating criteria as 
provided by the provisions of 38 C.F.R. § 3.114.

The veteran is currently seeking a disability evaluation in 
excess of 10 percent prior to August 30, 2001 and in excess 
of 30 percent after August 30, 2001 for his service-connected 
acne vulgaris.

With respect to the applicable law, effective August 30, 
2002, VA revised the criteria for diagnosing and evaluating 
skin disabilities.  67 Fed. Reg. 49590-49599 (Jul. 31, 2002).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g).  In addition, the General 
Counsel of VA has held that if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000).

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a 10 percent rating is warranted when there 
is eczema with exfoliation, exudation, or itching, if 
involving an exposed area or extensive area.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the disability 
is exceptionally repugnant.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

Under the revised criteria which became effective on August 
30, 2002, a noncompensable disability evaluation is 
contemplated under Diagnostic Code 7806 when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy was 
required during the past 12-month period.  A 10 percent 
disability evaluation is contemplated when at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas are affected, or if intermittent systemic therapy (such 
as corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A 60 percent 
rating (the maximum evaluation available under Diagnostic 
Code 7806) is warranted where more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  Diagnostic Code 
7806 also provides that a disability may be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).

The evidence of record includes VAMC records dated in October 
2000.  These notations indicate that the veteran has a 
history of facial acne, and that he was presently using a 
protocol of steroid creams and soaps that have kept it 
controlled. 

Also included in the record are VAMC records dated between 
November 2000 and February 2001.  A dermatology consult note 
indicated that the veteran had bilateral malar erythema and 
erythema on the chest.  There was mild scale noted in the 
eyebrows and ears.  The veteran's mid sternal area also had 
patches of  erythema and scale.  Multiple follicular papules 
and pustules were noted on the veteran's upper back.  No 
active lesions were seen on his face. 

The VA examined the veteran in April 2001.  The examiner 
indicated that the veteran had multiple visits for treatment 
of severe acne.  An examination revealed bilateral malar 
erythema and mild scale, and mild scale of the eyebrows, 
sideburns and ears.  The examiner also noted that the mid 
sternal area also had patchy erythema and scale.  A large 
pitted scar was noted on each cheek.  Multiple follicular 
papules and pustules were seen on the veteran's back.  No 
active acne lesions were seen on the veteran's face.

A second VA examination also dated in April 2001 indicated 
that the veteran had dry scales in the external earlobes, 
sideburns, eyebrows, sides of nose and bilateral malar 
erythema on his anterior chest.  Acne scars were also seen on 
both cheeks with tiny nodular papules and pustules on the 
upper back.  No active acne lesions were seen on the face and 
anterior chest.  

Additional VAMC records dated from December 2001 to April 
2003 were received in December 2001.  A notation dated in 
July 2002 indicated that the veteran's seborrheic dermatitis 
was flaring and difficult to control.  A September 2002 
notation indicated that the veteran's seborrheic dermatitis 
was under better control, that his face was essentially clear 
of seborrheic dermatitis, that he had a mild patch of 
erythema on the mid sternum, and that a mild to moderate 
amount of acneiform papules were seen on the veteran's back.  
A March 2003 notation indicated that the veteran was having 
severe seborrheic dermatitis flares with severe flaking and 
erythema of the paranasal skin and beard area. 

The VA examined the veteran again in October 2004.  The 
examiner indicated that the veteran reported that his skin 
condition flared up usually due to stress, sun, heat or 
perspiration.  Examination of the veteran revealed an 
erythematous rash spreading from his nose down to the right 
side of the nose onto the cheek.  The rash was approximately 
1inch wide and approximately 1.25 inches in length.  Mild 
scarring was also seen on both cheeks secondary to pervious 
incision drainage.  Mild pustules were observed spreading 
from the cheek onto the lateral side of the face.  
Approximately 25 percent of the veteran's face was covered by 
a rash.  An examination of the veteran's chest revealed 
pustules down the upper chest wall onto the back.  The chest 
was slightly erythematous.  Approximately 20 percent of the 
veteran chest was covered.  Scaly patches were found on the 
veteran's mid sternum measuring 3 by 2-2.5 inches.  The 
examiner diagnosed the veteran with acne vulgaris and 
seborrheic dermatitis.  The examiner indicated that the 
veteran's skin condition did not affect his ability to retain 
substantial gainful employment.  

The evidence of record also includes undated color 
photographs of the veteran's face and neck that show some 
active symptomatology.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7806, the Board finds 
that the evidence of record demonstrates that the veteran is 
not entitled to a disability rating in excess of 10 percent 
for his acne vulgaris prior to August 30, 2001.  In this 
regard, the evidence of record indicates that prior to August 
30, 2001, the veteran's skin condition produced itching, 
flaking, and erythema.  There is no indication in the medical 
records that from the date of claim until August 30, 2001 
that the veteran was experiencing constant exudation or 
itching, extensive lesions, or marked disfigurement.  As 
discussed above, treatment notations dated in October 2000 
and November 2000 and the April 2001 VA medical examination 
indicated that the veteran had mild scale and no active 
lesions on his face.  Therefore, the veteran has not met the 
criteria for a rating in excess of 10 percent under the old 
schedular criteria of Diagnostic Code 7806 in effect prior to 
August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 7806, the Board does not find 
that the veteran is entitled to a disability evaluation in 
excess of 30 percent for his skin disability.  As discussed 
earlier, the maximum available disability evaluation under 
Diagnostic Code 7806 (effective as of August 30, 2002) is 60 
percent, and the next lower disability evaluation is 30 
percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  
Based on the evidence of record the veteran is not entitled 
to a 60 percent disability evaluation for his disability.  As 
such, the Board finds that the veteran has not required 
constant or near-constant systemic therapy with 
corticosteroids or other immunosuppressive drugs.  The most 
recent VA medical examination indicates that his skin 
condition is currently being treated using topical creams.  
As well, the medical evidence of record does not indicate 
that more than 40 percent of the veteran's entire body or 
more than 40 percent of exposed areas are affected by his 
skin condition.  The examiner in the October 2004 VA medical 
examination indicated that the veteran's skin condition 
affected 25 percent of his face and only 20 percent of the 
chest and sternum.  Therefore the Board concludes that less 
than 40 percent or more of his body or of exposed areas is 
not affected.  Therefore, the Board finds that the veteran is 
not entitled to a disability evaluation in excess of a 30 
percent disability evaluation for his service-connected acne 
vulgaris under Diagnostic Code 7806 (2004).

Further, the Board has considered the application of other 
Diagnostic Codes, including Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805.  The criteria for those 
disabilities are set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, and 7805, respectively.  
However, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that the criteria for a compensable rating for 
scars or disfigurement of the head, face, or neck are simply 
not met.  

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating from the 
date of the original claim and prior to August 30, 2001 and 
of 30 percent rating as of August 30, 2001.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.  Further, while the benefit of any doubt has been 
given to the veteran, it is the conclusion of the Board that 
his request for an increased evaluation for his acne vulgaris 
must be denied.

In reaching this decision the Board has considered the 
provisions of 38 C.F.R. 
§ 3.321 (b) (1).  In this case, however, there has been no 
showing that the veteran's service-connected skin disability 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the assigned disability evaluation.  Indeed, 
the examiner at the October 2004 VA medical examination 
specifically indicated that the veteran's skin disability did 
not affect his ability to retain substantial gainful 
employment.  Nor does his disability otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extra schedular evaluation under 
the provisions of 38 C.F.R. § 3.321 (b) (1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

ORDER

Service connection for paraspinal muscle herniations of the 
lumbar area, status post surgical repair is denied. 

A disability evaluation in excess of 10 percent for acne 
vulgaris prior to August 30, 2001 is denied. 

A disability evaluation in excess of 30 percent for acne 
vulgaris as of August 30, 2001 is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


